Ellsworth, J.
We discover no question of difficulty in this case. The plaintiff having deposited with the defend*232ants the money demanded, it would seem too clear to need a judicial decision, that he or his duly constituted attorney can alone obtain its repayment. We have looked into the charter and by-laws of the bank to see if there be anything to prevent the application of the principle of the common law to the case, but we find nothing,—certainly nothing that approximates to a legal authority for the payment of the money by the bank on the forged order that was presented.
The charter declares that “ all deposits of money received by said corporation shall be used and improved to the best advantage,” &c. “and that the principal of such deposit or deposits may be withdrawn by the owner or owners thereof, or by any person or persons duly authorized for said purpose, on giving notice of such intention in writing, and lodging the same with the secretary of the corporation, at least four months previous to withdrawing such deposit or deposits.” This previous notice we infer was waived in this case, as it certainly could be by the bank, it being a condition solely for its benefit. Clearly the money could be legally demanded and received of the defendants, only by the depositor or his attorney, or in case of his death, by his executor or administrator. And were it important, we might add that this is the very language of the by-law.
It is said that the defendants are mere bailees of the money, and as such, are responsible only for ordinary care. Suppose this were so, which however we do not admit, it would not help the defendants ; for it would be no excuse for paying the money to an unauthorized person ; and one with a forged authority is no better. We think that the defendants are not bailees,'but a banking corporation, with the usual powers and duties of banks, except that they are not a bank of issue and circulation, and the capital is liable to be withdrawn upon notice. They do not take money to be used and held in trust, as is intimated, nor to be specifically restored, more than in any case of a loan of money or a deposit in a bank, but on the contrary they take it and use it as their own, to be restored at all events when called for.
But it appears that the defendants paid this money to a *233person who came with the bank book of the depositor and a forged authority. But a forged power of attorney is no power of attorney at all; and the presentation of the bank book alone is of no greater effect ,* for the book is not negotiable, it may have been stolen and presented by the thief, as was the fact here. The rights of depositors require more security than this. Besides, the book itself denies the legality of the payment, for the by-law of the bank as well as the printed caution to depositors, which appear in the book, point out how and by whom the money shall be drawn. Had the book contained this further notice,.that the presentation of the book shall be taken to be full authority for paying the money, the defendants would have had a good defence; for it might be reasonably held in that case, that the bank insisted upon this as a condition of receiving the deposit. Probably the insertion of such a condition would, however, defeat itself, for few people would be willing to deposit money with a bank on such terms. Such a book ought not to be clothed with the character of a blank power of attorney. It is wholly unnecessary to give it this effect and we think it would be improper to do so.
It is said there is great difficulty in conducting this kind of business if more than the book is required as an authority for the payment of the money; that many of the depositors can not write, nor sign a receipt even, so as to identify themselves by their hand-writing; and that as to knowing them personally, or learning their places of residence, when they are shifting them from month to month, is a thing quite impracticable. This may be true, but without some agreement to that effect these inconveniences cannot annul the universally acknowledged and indispensable principle of the common law mentioned above.
It is again said that a general practice of this kind has prevailed among the savings banks of this city, and that this furnishes authority enough to justify the defendants. If this be the general practice it cannot avail here, because this book declares that the money is payable to the depositor or his order, or to his legal representatives, on the presentation *234of the book; and further, such a practice cannot of itself alter the general law. Let the rule be inserted in the book and assented to by the depositor, and then it will be a sufficient authority for such a payment.
We advise judgment for the plaintiff.
In this opinion the other judges concurred.
Judgment for plaintiff advised.